
	
		I
		111th CONGRESS
		1st Session
		H. R. 1711
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Abercrombie (for
			 himself, Mr. Sablan,
			 Ms. Hirono,
			 Mr. Young of Alaska,
			 Ms. Bordallo,
			 Mr. Moran of Virginia,
			 Mr. Faleomavaega, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To express the policy of the United States regarding the
		  United States relationship with Native Hawaiians, to provide a process for the
		  reorganization of a Native Hawaiian government and the recognition by the
		  United States of the Native Hawaiian government, and for other
		  purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The Constitution
			 vests Congress with the authority to address the conditions of the indigenous,
			 native people of the United States.
			(2)Native Hawaiians,
			 the native people of the Hawaiian archipelago which is now part of the United
			 States, are indigenous, native people of the United States.
			(3)The United States
			 has a special trust relationship to promote the welfare of the native people of
			 the United States, including Native Hawaiians.
			(4)Under the treaty
			 making power of the United States, Congress exercised its constitutional
			 authority to confirm a treaty between the United States and the government that
			 represented the Hawaiian people, and from 1826 until 1893, the United States
			 recognized the independence of the Kingdom of Hawaii, extended full diplomatic
			 recognition to the Hawaiian government, and entered into treaties and
			 conventions with the Hawaiian monarchs to govern commerce and navigation in
			 1826, 1842, 1849, 1875, and 1887.
			(5)Pursuant to the
			 provisions of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter
			 42), the United States set aside 203,500 acres of land in the Federal territory
			 that later became the State of Hawaii to address the conditions of Native
			 Hawaiians.
			(6)By setting aside
			 203,500 acres of land for Native Hawaiian homesteads and farms, the Act assists
			 the Native Hawaiian community in maintaining distinct native settlements
			 throughout the State of Hawaii.
			(7)Approximately
			 6,800 Native Hawaiian lessees and their family members reside on Hawaiian Home
			 Lands and approximately 18,000 Native Hawaiians who are eligible to reside on
			 the Home Lands are on a waiting list to receive assignments of land.
			(8)In 1959, as part
			 of the compact admitting Hawaii into the United States, Congress established
			 the Ceded Lands Trust for 5 purposes, 1 of which is the betterment of the
			 conditions of Native Hawaiians. Such trust consists of approximately 1,800,000
			 acres of land, submerged lands, and the revenues derived from such lands, the
			 assets of which have never been completely inventoried or segregated.
			(9)Throughout the
			 years, Native Hawaiians have repeatedly sought access to the Ceded Lands Trust
			 and its resources and revenues in order to establish and maintain native
			 settlements and distinct native communities throughout the State.
			(10)The Hawaiian Home
			 Lands and the Ceded Lands provide an important foundation for the ability of
			 the Native Hawaiian community to maintain the practice of Native Hawaiian
			 culture, language, and traditions, and for the survival of the Native Hawaiian
			 people.
			(11)Native Hawaiians
			 have maintained other distinctly native areas in Hawaii.
			(12)On November 23,
			 1993, Public Law 103–150 (107 Stat. 1510) (commonly known as the Apology
			 Resolution) was enacted into law, extending an apology on behalf of the United
			 States to the Native people of Hawaii for the United States role in the
			 overthrow of the Kingdom of Hawaii.
			(13)The Apology
			 Resolution acknowledges that the overthrow of the Kingdom of Hawaii occurred
			 with the active participation of agents and citizens of the United States and
			 further acknowledges that the Native Hawaiian people never directly
			 relinquished their claims to their inherent sovereignty as a people over their
			 national lands to the United States, either through their monarchy or through a
			 plebiscite or referendum.
			(14)The Apology
			 Resolution expresses the commitment of Congress and the President to
			 acknowledge the ramifications of the overthrow of the Kingdom of Hawaii and to
			 support reconciliation efforts between the United States and Native Hawaiians;
			 and to have Congress and the President, through the President’s designated
			 officials, consult with Native Hawaiians on the reconciliation process as
			 called for under the Apology Resolution.
			(15)Despite the
			 overthrow of the Hawaiian government, Native Hawaiians have continued to
			 maintain their separate identity as a distinct native community through the
			 formation of cultural, social, and political institutions, and to give
			 expression to their rights as native people to self-determination and
			 self-governance as evidenced through their participation in the Office of
			 Hawaiian Affairs.
			(16)Native Hawaiians
			 also maintain a distinct Native Hawaiian community through the provision of
			 governmental services to Native Hawaiians, including the provision of health
			 care services, educational programs, employment and training programs,
			 children’s services, conservation programs, fish and wildlife protection,
			 agricultural programs, native language immersion programs and native language
			 immersion schools from kindergarten through high school, as well as college and
			 master’s degree programs in native language immersion instruction, and
			 traditional justice programs, and by continuing their efforts to enhance Native
			 Hawaiian self-determination and local control.
			(17)Native Hawaiians
			 are actively engaged in Native Hawaiian cultural practices, traditional
			 agricultural methods, fishing and subsistence practices, maintenance of
			 cultural use areas and sacred sites, protection of burial sites, and the
			 exercise of their traditional rights to gather medicinal plants and herbs, and
			 food sources.
			(18)The Native
			 Hawaiian people wish to preserve, develop, and transmit to future Native
			 Hawaiian generations their ancestral lands and Native Hawaiian political and
			 cultural identity in accordance with their traditions, beliefs, customs and
			 practices, language, and social and political institutions, and to achieve
			 greater self-determination over their own affairs.
			(19)This Act provides
			 for a process within the framework of Federal law for the Native Hawaiian
			 people to exercise their inherent rights as a distinct aboriginal, indigenous,
			 native community to reorganize a Native Hawaiian government for the purpose of
			 giving expression to their rights as native people to self-determination and
			 self-governance.
			(20)The United States
			 has declared that—
				(A)the United States
			 has a special responsibility for the welfare of the native peoples of the
			 United States, including Native Hawaiians;
				(B)Congress has
			 identified Native Hawaiians as a distinct indigenous group within the scope of
			 its Indian affairs power, and has enacted dozens of statutes on their behalf
			 pursuant to its recognized trust responsibility; and
				(C)Congress has also
			 delegated broad authority to administer a portion of the Federal trust
			 responsibility to the State of Hawaii.
				(21)The United States
			 has recognized and reaffirmed the special trust relationship with the Native
			 Hawaiian people through—
				(A)the enactment of
			 the Act entitled An Act to provide for the admission of the State of
			 Hawaii into the Union, approved March 18, 1959 (Public Law 86–3; 73
			 Stat. 4) by—
					(i)ceding to the
			 State of Hawaii title to the public lands formerly held by the United States,
			 and mandating that those lands be held in public trust for 5 purposes, one of
			 which is for the betterment of the conditions of Native Hawaiians; and
					(ii)transferring the
			 United States responsibility for the administration of the Hawaiian Home Lands
			 to the State of Hawaii, but retaining the authority to enforce the trust,
			 including the exclusive right of the United States to consent to any actions
			 affecting the lands which comprise the corpus of the trust and any amendments
			 to the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42) that are
			 enacted by the legislature of the State of Hawaii affecting the beneficiaries
			 under the Act.
					(22)The United States
			 continually has recognized and reaffirmed that—
				(A)Native Hawaiians
			 have a cultural, historic, and land-based link to the aboriginal, native people
			 who exercised sovereignty over the Hawaiian Islands;
				(B)Native Hawaiians
			 have never relinquished their claims to sovereignty or their sovereign
			 lands;
				(C)the United States
			 extends services to Native Hawaiians because of their unique status as the
			 aboriginal, native people of a once sovereign nation with whom the United
			 States has a political and legal relationship; and
				(D)the special trust
			 relationship of American Indians, Alaska Natives, and Native Hawaiians to the
			 United States arises out of their status as aboriginal, indigenous, native
			 people of the United States.
				2.DefinitionsIn this Act:
			(1)Aboriginal,
			 indigenous, native peopleThe term aboriginal, indigenous,
			 native people means those people whom Congress has recognized as the
			 original inhabitants of the lands and who exercised sovereignty prior to
			 European contact in the areas that later became part of the United
			 States.
			(2)Adult
			 membersThe term adult members means those Native
			 Hawaiians who have attained the age of 18 at the time the Secretary publishes
			 the final roll, as provided in section 7(a)(3) of this Act.
			(3)Apology
			 ResolutionThe term Apology Resolution means Public
			 Law 103–150 (107 Stat. 1510), a joint resolution offering an apology to Native
			 Hawaiians on behalf of the United States for the participation of agents of the
			 United States in the January 17, 1893, overthrow of the Kingdom of
			 Hawaii.
			(4)Ceded
			 landsThe term ceded lands means those lands which
			 were ceded to the United States by the Republic of Hawaii under the Joint
			 Resolution to provide for annexing the Hawaiian Islands to the United States of
			 July 7, 1898 (30 Stat. 750), and which were later transferred to the State of
			 Hawaii in the Act entitled An Act to provide for the admission of the
			 State of Hawaii into the Union approved March 18, 1959 (Public Law
			 86–3; 73 Stat. 4).
			(5)CommissionThe
			 term Commission means the commission established in section 7 of
			 this Act to certify that the adult members of the Native Hawaiian community
			 contained on the roll developed under that section meet the definition of
			 Native Hawaiian, as defined in paragraph (7)(A).
			(6)Indigenous,
			 native peopleThe term indigenous, native people
			 means the lineal descendants of the aboriginal, indigenous, native people of
			 the United States.
			(7)Native
			 Hawaiian
				(A)Prior to the
			 recognition by the United States of a Native Hawaiian government under the
			 authority of section 7(d)(2) of this Act, the term Native Hawaiian
			 means the indigenous, native people of Hawaii who are the lineal descendants of
			 the aboriginal, indigenous, native people who resided in the islands that now
			 comprise the State of Hawaii on or before January 1, 1893, and who occupied and
			 exercised sovereignty in the Hawaiian archipelago, including the area that now
			 constitutes the State of Hawaii, and includes all Native Hawaiians who were
			 eligible in 1921 for the programs authorized by the Hawaiian Homes Commission
			 Act (42 Stat. 108, chapter 42) and their lineal descendants.
				(B)Following the
			 recognition by the United States of the Native Hawaiian government under
			 section 7(d)(2) of this Act, the term Native Hawaiian shall have
			 the meaning given to such term in the organic governing documents of the Native
			 Hawaiian government.
				(8)Native Hawaiian
			 governmentThe term Native Hawaiian government means
			 the citizens of the government of the Native Hawaiian people that is recognized
			 by the United States under the authority of section 7(d)(2) of this Act.
			(9)Native Hawaiian
			 Interim Governing CouncilThe term Native Hawaiian Interim
			 Governing Council means the interim governing council that is organized
			 under section 7(c) of this Act.
			(10)RollThe
			 term roll means the roll that is developed under the authority of
			 section 7(a) of this Act.
			(11)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(12)Task
			 ForceThe term Task Force means the Native Hawaiian
			 Interagency Task Force established under the authority of section 6 of this
			 Act.
			3.United States
			 policy and purpose
			(a)PolicyThe
			 United States reaffirms that—
				(1)Native Hawaiians
			 are a unique and distinct aboriginal, indigenous, native people, with whom the
			 United States has a political and legal relationship;
				(2)the United States
			 has a special trust relationship to promote the welfare of Native
			 Hawaiians;
				(3)Congress possesses
			 the authority under the Constitution to enact legislation to address the
			 conditions of Native Hawaiians and has exercised this authority through the
			 enactment of—
					(A)the Hawaiian Homes
			 Commission Act, 1920 (42 Stat. 108, chapter 42);
					(B)the Act entitled
			 An Act to provide for the admission of the State of Hawaii into the
			 Union, approved March 18, 1959 (Public Law 86–3; 73 Stat. 4);
			 and
					(C)more than 150
			 other Federal laws addressing the conditions of Native Hawaiians;
					(4)Native Hawaiians
			 have—
					(A)an inherent right
			 to autonomy in their internal affairs;
					(B)an inherent right
			 of self-determination and self-governance;
					(C)the right to
			 reorganize a Native Hawaiian government; and
					(D)the right to
			 become economically self-sufficient; and
					(5)the United States
			 shall continue to engage in a process of reconciliation and political relations
			 with the Native Hawaiian people.
				(b)PurposeIt
			 is the intent of Congress that the purpose of this Act is to provide a process
			 for the reorganization of a Native Hawaiian government and for the recognition
			 by the United States of the Native Hawaiian government for purposes of
			 continuing a government-to-government relationship.
			4.Establishment of
			 the United States Office for Native Hawaiian Affairs
			(a)In
			 generalThere is established within the Office of the Secretary
			 the United States Office for Native Hawaiian Affairs.
			(b)Duties of the
			 officeThe United States Office for Native Hawaiian Affairs
			 shall—
				(1)effectuate and
			 coordinate the special trust relationship between the Native Hawaiian people
			 and the United States through the Secretary, and with all other Federal
			 agencies;
				(2)upon the
			 recognition of the Native Hawaiian government by the United States as provided
			 for in section 7(d)(2) of this Act, effectuate and coordinate the special trust
			 relationship between the Native Hawaiian government and the United States
			 through the Secretary, and with all other Federal agencies;
				(3)fully integrate
			 the principle and practice of meaningful, regular, and appropriate consultation
			 with the Native Hawaiian people by providing timely notice to, and consulting
			 with the Native Hawaiian people prior to taking any actions that may affect
			 traditional or current Native Hawaiian practices and matters that may have the
			 potential to significantly or uniquely affect Native Hawaiian resources,
			 rights, or lands, and upon the recognition of the Native Hawaiian government as
			 provided for in section 7(d)(2) of this Act, fully integrate the principle and
			 practice of meaningful, regular, and appropriate consultation with the Native
			 Hawaiian government by providing timely notice to, and consulting with the
			 Native Hawaiian people and the Native Hawaiian government prior to taking any
			 actions that may have the potential to significantly affect Native Hawaiian
			 resources, rights, or lands;
				(4)consult with the
			 Native Hawaiian Interagency Task Force, other Federal agencies, and with
			 relevant agencies of the State of Hawaii on policies, practices, and proposed
			 actions affecting Native Hawaiian resources, rights, or lands;
				(5)be responsible for
			 the preparation and submittal to the Committee on Indian Affairs of the Senate,
			 the Committee on Energy and Natural Resources of the Senate, and the Committee
			 on Resources of the House of Representatives of an annual report detailing the
			 activities of the Interagency Task Force established under section 6 of this
			 Act that are undertaken with respect to the continuing process of
			 reconciliation and to effect meaningful consultation with the Native Hawaiian
			 people and the Native Hawaiian government and providing recommendations for any
			 necessary changes to existing Federal statutes or regulations promulgated under
			 the authority of Federal law;
				(6)be responsible for
			 continuing the process of reconciliation with the Native Hawaiian people, and
			 upon the recognition of the Native Hawaiian government by the United States as
			 provided for in section 7(d)(2) of this Act, be responsible for continuing the
			 process of reconciliation with the Native Hawaiian government; and
				(7)assist the Native
			 Hawaiian people in facilitating a process for self-determination, including but
			 not limited to the provision of technical assistance in the development of the
			 roll under section 7(a) of this Act, the organization of the Native Hawaiian
			 Interim Governing Council as provided for in section 7(c) of this Act, and the
			 recognition of the Native Hawaiian government as provided for in section 7(d)
			 of this Act.
				(c)AuthorityThe
			 United States Office for Native Hawaiian Affairs is authorized to enter into a
			 contract with or make grants for the purposes of the activities authorized or
			 addressed in section 7 of this Act for a period of 3 years from the date of
			 enactment of this Act.
			5.Designation of
			 Department of Justice representativeThe Attorney General shall designate an
			 appropriate official within the Department of Justice to assist the United
			 States Office for Native Hawaiian Affairs in the implementation and protection
			 of the rights of Native Hawaiians and their political, legal, and trust
			 relationship with the United States, and upon the recognition of the Native
			 Hawaiian government as provided for in section 7(d)(2) of this Act, in the
			 implementation and protection of the rights of the Native Hawaiian government
			 and its political, legal, and trust relationship with the United States.
		6.Native Hawaiian
			 Interagency Task Force
			(a)EstablishmentThere
			 is established an interagency task force to be known as the Native
			 Hawaiian Interagency Task Force.
			(b)CompositionThe
			 Task Force shall be composed of officials, to be designated by the President,
			 from—
				(1)each Federal
			 agency that establishes or implements policies that affect Native Hawaiians or
			 whose actions may significantly or uniquely impact on Native Hawaiian
			 resources, rights, or lands;
				(2)the United States
			 Office for Native Hawaiian Affairs established under section 4 of this Act;
			 and
				(3)the Executive
			 Office of the President.
				(c)Lead
			 agenciesThe Department of the Interior and the Department of
			 Justice shall serve as the lead agencies of the Task Force, and meetings of the
			 Task Force shall be convened at the request of either of the lead
			 agencies.
			(d)Co-chairsThe
			 Task Force representative of the United States Office for Native Hawaiian
			 Affairs established under the authority of section 4 of this Act and the
			 Attorney General’s designee under the authority of section 5 of this Act shall
			 serve as co-chairs of the Task Force.
			(e)DutiesThe
			 responsibilities of the Task Force shall be—
				(1)the coordination
			 of Federal policies that affect Native Hawaiians or actions by any agency or
			 agencies of the Federal Government which may significantly or uniquely impact
			 on Native Hawaiian resources, rights, or lands;
				(2)to assure that
			 each Federal agency develops a policy on consultation with the Native Hawaiian
			 people, and upon recognition of the Native Hawaiian government by the United
			 States as provided in section 7(d)(2) of this Act, consultation with the Native
			 Hawaiian government; and
				(3)to assure the
			 participation of each Federal agency in the development of the report to
			 Congress authorized in section 4(b)(5) of this Act.
				7.Process for the
			 development of a roll for the organization of a Native Hawaiian Interim
			 Governing Council, for the organization of a Native Hawaiian Interim Governing
			 Council and a native Hawaiian government, and for the recognition of the native
			 Hawaiian government
			(a)Roll
				(1)Preparation of
			 rollThe United States Office for Native Hawaiian Affairs shall
			 assist the adult members of the Native Hawaiian community who wish to
			 participate in the reorganization of a Native Hawaiian government in preparing
			 a roll for the purpose of the organization of a Native Hawaiian Interim
			 Governing Council. The roll shall include the names of the—
					(A)adult members of
			 the Native Hawaiian community who wish to become citizens of a Native Hawaiian
			 government and who are—
						(i)the lineal
			 descendants of the aboriginal, indigenous, native people who resided in the
			 islands that now comprise the State of Hawaii on or before January 1, 1893, and
			 who occupied and exercised sovereignty in the Hawaiian archipelago; or
						(ii)Native Hawaiians
			 who were eligible in 1921 for the programs authorized by the Hawaiian Homes
			 Commission Act (42 Stat. 108, chapter 42) or their lineal descendants;
			 and
						(B)the children of
			 the adult members listed on the roll prepared under this subsection.
					(2)Certification
			 and submission
					(A)Commission
						(i)In
			 generalThere is authorized to be established a Commission to be
			 composed of 9 members for the purpose of certifying that the adult members of
			 the Native Hawaiian community on the roll meet the definition of Native
			 Hawaiian, as defined in section 2(7)(A) of this Act.
						(ii)Membership
							(I)AppointmentThe
			 Secretary shall appoint the members of the Commission in accordance with
			 subclause (II). Any vacancy on the Commission shall not affect its powers and
			 shall be filled in the same manner as the original appointment.
							(II)RequirementsThe
			 members of the Commission shall be Native Hawaiian, as defined in section
			 2(7)(A) of this Act, and shall have expertise in the certification of Native
			 Hawaiian ancestry.
							(III)Congressional
			 submission of suggested candidatesIn appointing members of the
			 Commission, the Secretary may choose such members from among—
								(aa)five suggested
			 candidates submitted by the majority leader of the Senate and the minority
			 leader of the Senate from a list of candidates provided to such leaders by the
			 Chairman and Vice Chairman of the Committee on Indian Affairs of the Senate;
			 and
								(bb)four suggested
			 candidates submitted by the Speaker of the House of Representatives and the
			 minority leader of the House of Representatives from a list provided to the
			 Speaker and the minority leader by the Chairman and Ranking member of the
			 Committee on Resources of the House of Representatives.
								(iii)ExpensesEach
			 member of the Commission shall be allowed travel expenses, including per diem
			 in lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the Commission.
						(B)CertificationThe
			 Commission shall certify that the individuals listed on the roll developed
			 under the authority of this subsection are Native Hawaiians, as defined in
			 section 2(7)(A) of this Act.
					(3)Secretary
					(A)CertificationThe
			 Secretary shall review the Commission’s certification of the membership roll
			 and determine whether it is consistent with applicable Federal law, including
			 the special trust relationship between the United States and the indigenous,
			 native people of the United States.
					(B)PublicationUpon
			 making the determination authorized in subparagraph (A), the Secretary shall
			 publish a final roll.
					(C)Appeal
						(i)Establishment of
			 mechanismThe Secretary is authorized to establish a mechanism
			 for an appeal of the Commission’s determination as it concerns—
							(I)the exclusion of
			 the name of a person who meets the definition of Native Hawaiian, as defined in
			 section 2(7)(A) of this Act, from the roll; or
							(II)a challenge to
			 the inclusion of the name of a person on the roll on the grounds that the
			 person does not meet the definition of Native Hawaiian, as so defined.
							(ii)Publication;
			 updateThe Secretary shall publish the final roll while appeals
			 are pending, and shall update the final roll and the publication of the final
			 roll upon the final disposition of any appeal.
						(D)Failure to
			 ActIf the Secretary fails to make the certification authorized
			 in subparagraph (A) within 90 days of the date that the Commission submits the
			 membership roll to the Secretary, the certification shall be deemed to have
			 been made, and the Commission shall publish the final roll.
					(4)Effect of
			 publicationThe publication of the final roll shall serve as the
			 basis for the eligibility of adult members listed on the roll to participate in
			 all referenda and elections associated with the organization of a Native
			 Hawaiian Interim Governing Council and the Native Hawaiian government.
				(b)Recognition of
			 rightsThe right of the Native Hawaiian people to organize for
			 their common welfare and to adopt appropriate organic governing documents is
			 hereby recognized by the United States.
			(c)Organization of
			 the Native Hawaiian Interim Governing Council
				(1)OrganizationThe
			 adult members listed on the roll developed under the authority of subsection
			 (a) are authorized to—
					(A)develop criteria
			 for candidates to be elected to serve on the Native Hawaiian Interim Governing
			 Council;
					(B)determine the
			 structure of the Native Hawaiian Interim Governing Council; and
					(C)elect members to
			 the Native Hawaiian Interim Governing Council.
					(2)ElectionUpon
			 the request of the adult members listed on the roll developed under the
			 authority of subsection (a), the United States Office for Native Hawaiian
			 Affairs may assist the Native Hawaiian community in holding an election by
			 secret ballot (absentee and mail balloting permitted), to elect the membership
			 of the Native Hawaiian Interim Governing Council.
				(3)Powers
					(A)In
			 generalThe Native Hawaiian Interim Governing Council is
			 authorized to represent those on the roll in the implementation of this Act and
			 shall have no powers other than those given to it in accordance with this
			 Act.
					(B)FundingThe
			 Native Hawaiian Interim Governing Council is authorized to enter into a
			 contract or grant with any Federal agency, including but not limited to, the
			 United States Office for Native Hawaiian Affairs within the Department of the
			 Interior and the Administration for Native Americans within the Department of
			 Health and Human Services, to carry out the activities set forth in
			 subparagraph (C).
					(C)Activities
						(i)In
			 generalThe Native Hawaiian Interim Governing Council is
			 authorized to conduct a referendum of the adult members listed on the roll
			 developed under the authority of subsection (a) for the purpose of determining
			 (but not limited to) the following:
							(I)The proposed
			 elements of the organic governing documents of a Native Hawaiian
			 government.
							(II)The proposed
			 powers and authorities to be exercised by a Native Hawaiian government, as well
			 as the proposed privileges and immunities of a Native Hawaiian
			 government.
							(III)The proposed
			 civil rights and protection of such rights of the citizens of a Native Hawaiian
			 government and all persons subject to the authority of a Native Hawaiian
			 government.
							(ii)Development of
			 organic governing documentsBased upon the referendum, the Native
			 Hawaiian Interim Governing Council is authorized to develop proposed organic
			 governing documents for a Native Hawaiian government.
						(iii)DistributionThe
			 Native Hawaiian Interim Governing Council is authorized to distribute to all
			 adult members of those listed on the roll, a copy of the proposed organic
			 governing documents, as drafted by the Native Hawaiian Interim Governing
			 Council, along with a brief impartial description of the proposed organic
			 governing documents.
						(iv)ConsultationThe
			 Native Hawaiian Interim Governing Council is authorized to freely consult with
			 those members listed on the roll concerning the text and description of the
			 proposed organic governing documents.
						(D)Elections
						(i)In
			 generalThe Native Hawaiian Interim Governing Council is
			 authorized to hold elections for the purpose of ratifying the proposed organic
			 governing documents, and upon ratification of the organic governing documents,
			 to hold elections for the officers of the Native Hawaiian government.
						(ii)AssistanceUpon
			 the request of the Native Hawaiian Interim Governing Council, the United States
			 Office of Native Hawaiian Affairs may assist the Council in conducting such
			 elections.
						(4)TerminationThe
			 Native Hawaiian Interim Governing Council shall have no power or authority
			 under this Act after the time at which the duly elected officers of the Native
			 Hawaiian government take office.
				(d)Recognition of
			 the Native Hawaiian government
				(1)Process for
			 recognition
					(A)Submittal of
			 organic governing documentsThe duly elected officers of the
			 Native Hawaiian government shall submit the organic governing documents of the
			 Native Hawaiian government to the Secretary.
					(B)CertificationsWithin
			 90 days of the date that the duly elected officers of the Native Hawaiian
			 government submit the organic governing documents to the Secretary, the
			 Secretary shall certify that the organic governing documents—
						(i)were adopted by a
			 majority vote of the adult members listed on the roll prepared under the
			 authority of subsection (a);
						(ii)are consistent
			 with applicable Federal law and the special trust relationship between the
			 United States and the indigenous native people of the United States;
						(iii)provide for the
			 exercise of those governmental authorities that are recognized by the United
			 States as the powers and authorities that are exercised by other governments
			 representing the indigenous, native people of the United States;
						(iv)provide for the
			 protection of the civil rights of the citizens of the Native Hawaiian
			 government and all persons subject to the authority of the Native Hawaiian
			 government, and to assure that the Native Hawaiian government exercises its
			 authority consistent with the requirements of section 202 of the Act of April
			 11, 1968 (25 U.S.C. 1302);
						(v)prevent the sale,
			 disposition, lease, or encumbrance of lands, interests in lands, or other
			 assets of the Native Hawaiian government without the consent of the Native
			 Hawaiian government;
						(vi)establish the
			 criteria for citizenship in the Native Hawaiian government; and
						(vii)provide
			 authority for the Native Hawaiian government to negotiate with Federal, State,
			 and local governments, and other entities.
						(C)Failure to
			 ActIf the Secretary fails to act within 90 days of the date that
			 the duly elected officers of the Native Hawaiian government submitted the
			 organic governing documents of the Native Hawaiian government to the Secretary,
			 the certifications authorized in subparagraph (B) shall be deemed to have been
			 made.
					(D)Resubmission in
			 case of noncompliance with Federal law
						(i)Resubmission by
			 the SecretaryIf the Secretary determines that the organic
			 governing documents, or any part thereof, are not consistent with applicable
			 Federal law, the Secretary shall resubmit the organic governing documents to
			 the duly elected officers of the Native Hawaiian government along with a
			 justification for each of the Secretary’s findings as to why the provisions are
			 not consistent with such law.
						(ii)Amendment and
			 resubmission by the Native Hawaiian governmentIf the organic
			 governing documents are resubmitted to the duly elected officers of the Native
			 Hawaiian government by the Secretary under clause (i), the duly elected
			 officers of the Native Hawaiian government shall—
							(I)amend the organic
			 governing documents to ensure that the documents comply with applicable Federal
			 law; and
							(II)resubmit the
			 amended organic governing documents to the Secretary for certification in
			 accordance with subparagraphs (B) and (C).
							(2)Federal
			 recognition
					(A)RecognitionNotwithstanding
			 any other provision of law, upon the election of the officers of the Native
			 Hawaiian government and the certifications (or deemed certifications) by the
			 Secretary authorized in paragraph (1), Federal recognition is hereby extended
			 to the Native Hawaiian government as the representative governing body of the
			 Native Hawaiian people.
					(B)No diminishment
			 of rights or privilegesNothing contained in this Act shall
			 diminish, alter, or amend any existing rights or privileges enjoyed by the
			 Native Hawaiian people which are not inconsistent with the provisions of this
			 Act.
					8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out the
			 activities authorized in this Act.
		9.Reaffirmation of
			 delegation of Federal authority; negotiations
			(a)ReaffirmationThe
			 delegation by the United States of authority to the State of Hawaii to address
			 the conditions of Native Hawaiians contained in the Act entitled An Act
			 to provide for the admission of the State of Hawaii into the Union
			 approved March 18, 1959 (Public Law 86–3; 73 Stat. 5) is hereby
			 reaffirmed.
			(b)NegotiationsUpon
			 the Federal recognition of the Native Hawaiian government pursuant to section
			 7(d)(2) of this Act, the United States is authorized to negotiate and enter
			 into an agreement with the State of Hawaii and the Native Hawaiian government
			 regarding the transfer of lands, resources, and assets dedicated to Native
			 Hawaiian use under existing law as in effect on the date of enactment of this
			 Act to the Native Hawaiian government.
			10.Applicability of
			 the Indian Gaming Regulatory Act
			(a)ProhibitionThe Native Hawaiian governing entity and
			 Native Hawaiians may not conduct gaming activities as a matter of claimed
			 inherent authority or under the authority of any Federal law, including the
			 Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations
			 thereunder promulgated by the Secretary or the National Indian Gaming
			 Commission.
			(b)ApplicabilityThe
			 prohibition in subsection (a) related to the use of Indian Gaming Regulatory
			 Act and inherent authority to game apply regardless of whether gaming by Native
			 Hawaiians or the Native Hawaiian governing entity would be located on land
			 within the State of Hawaii or within any other State or Territory of the United
			 States.
			11.DisclaimerNothing in this Act is intended to serve as
			 a settlement of any claims against the United States, or to affect the rights
			 of the Native Hawaiian people under international law.
		12.RegulationsThe Secretary is authorized to make such
			 rules and regulations and such delegations of authority as the Secretary deems
			 necessary to carry out the provisions of this Act.
		13.SeverabilityIn the event that any section or provision
			 of this Act, or any amendment made by this Act is held invalid, it is the
			 intent of Congress that the remaining sections or provisions of this Act, and
			 the amendments made by this Act, shall continue in full force and
			 effect.
		
